 In the Matter of BROWN SHOE COMPANY, INC., AND ITS WHOLLY OWNEDSUBSIDIARY,MOENCH TANNING COMPANY, INC.andNATIONALLEATHER WORKERS ASSOCIATION LOCAL #44, AFFILIATED WITH THECOMMITTEE FOR INDUSTRIAL ORGANIZATIONCases Nos. R-967 and C-957ORDER DENYING APPLICATION TO REOPENMay 7, 1940On April 18, 1940, the Board issued a Decision and Order in theabove-entitledcases.lOn April 29, 1940, Moench Tanning Company,Inc., herein called the respondent, lodged with the Board its applica-tion for a reopening of the record, and for a consideration or in-vestigation by the Board of the matter whether National LeatherWorkers Association, Local #44, affiliated with the Committee forIndustrial Organization, and LeatherWorkers Union of Gowanda,Local No. 44 of the International Fur Workers Union of the UnitedStates and Canada, affiliated with the C. I. O. z ever admitted tomembership a majority of the respondent's employees within a unitdescribed in said application.3The Board hereby directs that saidapplication be filedinstanteras part of the record herein.The application makes no showing of propercausefor reopeningthe record, as required by National Labor Relations Board Rules andRegulations-Series 2, as amended.The matter of membership inthe labor organization herein involved when known as NationalLeatherWorkers Association, Local #44, affiliated with the Com-mittee for Industrial Organization, as well as its designation asstatutory representative by the Gowanda plant employees, was fullyconsidered in the Decision. In this connection, nothing is submittedin support of the application other than a verification by the re-spondent's counsel of a fact contrary to the fact already found bythe Board.There is no representation of the existence of pertinent122N L R B 1080'As set forth in the Decision,"National Leather Workers Association,Local#44, affil-iated with the Committeefor Industrial Organizations," and "Leather Workers Union ofGowanda,Local No.44 of the International Fur WorkersUnion of theUnited States andCanada, affiliated with the C.I.0 ," are successive names of one and the same labororganization3Thedesci iptionof the unit in the application to reopendoesnot compareprecisely withthe unit foundin the Decision to be appropriatefor the purposes of collective bargaining.23 N. L. R. B., No 47.616 BROWN SHOECOMPANY, INC.617facts or evidence not already adduced, let alone a showing as to thenature of such facts or evidence and why they were not submitted atthe hearing.As regards membership in this labor organization sub-sequent to its adoption of the name Leather Workers Union ofGowanda, Local No. 44 of the International Fur Workers of theUnited States and Canada, affiliated with the C. I. 0., the applica-tion contains no positive verification of the alleged fact by someonehaving knowledge thereof, nor are any other facts shown supportingthe verified belief of the respondent's counsel as to the verity of thealleged fact.What evidence is sought to be introduced does notappear.In any event, for reasons set forth in the Decision, an in-vestigation or consideration of membership in LeatherWorkersUnion of Gowanda, Local No. 44 of the International Fur WorkersUnion of the United States and Canada, affiliated with the C. I. 0.,would be immaterial.Moreover, it will be noted that the respondentin its application raises no matter of conflicting claims of rival unionsregarding representation of its employees for collective bargainingpurposes.The other labor organization herein involved was foundin the Decision to be illegal under the Act.IT Is HEREBY onDERED that the application of Moench Tanning Com-pany, Inc., the respondent herein, to reopen the record for the pur-poses set forth in said application, be, and the same hereby is,denied.MR. WILLIAM M. LEisERsoN took no part in the consideration of theabove Order Denying Application to Reopen.